                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN

MEDWEST ASSOCIATES, INC. an Illinois      )
corporation,                              )     Case No. 1:18-CV-00966
                                          )
      Plaintiff,                          )     Hon. Janet T. Neff
                                          )
v.                                        )
                                          )
ERIC WAGNER, an individual,               )
                                          )
      Defendant.                          )
______________________________________________________________________________

  DEFENDANT'S UNOPPOSED MOTION FOR EXTENSION OF TIME TO ANSWER
                  OR OTHERWISE RESPOND TO PLAINTIFF'S
               VERIFIED COMPLAINT FOR INJUNCTIVE RELIEF
______________________________________________________________________________


        COMES NOW Eric Wagner (“Wagner”), by and through counsel, and with a full

reservation of rights, respectfully submits the following unopposed Motion to for an Extension of

Time to Answer or Otherwise Respond to Plaintiff’s Verified Complaint for Injunctive Relief

(the “Complaint”), up through and including October 12, 2018.

        Wagner requests an extension of time within which to file a responsive pleading through

and including October 12, 2018, in order to allow the parties additional time to continue

discussions related to resolution of this matter without the need for further litigation. Wagner

states no prejudice will result to any party should the requested extension be granted. No

additional deadlines will be affected by the requested extension.

        Pursuant to Local Rule 7.1, Defendant sought concurrence in the relief sought from

Plaintiff. During a conference between attorneys, Defendant’s counsel explained the nature of its

motion. Plaintiff has indicated there is no opposition to this extension.




28935447.1
        WHEREFORE, Wagner respectfully request that the Court grant this Motion and moves

this Court for an Order allowing Wagner to answer, respond, or otherwise plead to Plaintiff’s

Verified Complaint up to and including October 12, 2018.


        Respectfully submitted this 9th day of October, 2018.

                                             Respectfully submitted,


                                             By: /s/ Raechel T. X. Conyers_______________
                                             HONIGMAN MILLER SCHWARTZ AND COHN LLP
                                             Raechel Conyers (P80156)
                                             2290 First National Building
                                             660 Woodward Avenue
                                             Detroit, Michigan 48226-3506
                                             (313) 465-7000
                                             rconyers@honigman.com

                                             Attorney for Defendant Eric Wagner.

                                             and

                                             BAKER DONELSON BEARMAN CALDWELL &
                                             BERKOWITZ, PC

                                             Whitney M. Harmon (pro hac vice admission
                                             forthcoming)
                                             165 Madison Ave, Suite 2000
                                             Memphis, Tennessee 38103
                                             (901) 577.8202
                                             wharmon@bakerdonelson.com

                                             Attorney for Defendant Eric Wagner.




                                                2
28935447.1
                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 9th day of October, 2018, I caused a true and

correct copy of the foregoing document to be filed electronically with the Clerk of Court to be

served by operation of the Court’s electronic filing system, which will send notification of such

filing to all counsel of record.


                                              By: /s/ Raechel T.X. Conyers
                                                  Raechel T.X. Conyers




                                                3
28935447.1
